IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


M.B.,                                         : No. 72 MM 2018
                                              :
                      Petitioner              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
THE COURT OF COMMON PLEAS OF                  :
MONTGOMERY COUNTY,                            :
                                              :
                      Respondent              :


                                        ORDER



PER CURIAM

        AND NOW, this 11th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.